BOARDMAN, Chief Judge.
Appellant/defendant, Howard F. Mac-Neil, appeals a summary judgment rendered in favor of appellee/plaintiff, Charles William Russell, on the issue of liability and a final judgment rendered after a nonjury trial in favor of Russell on the issue of damages.
Appellee/defendant, Sadie Brody Lowen-stein, while driving an automobile owned by MacNeil was involved in a motor vehicle accident with Russell. Upon consideration of the record we find that genuine issues of material fact do exist at least with respect to whether Lowenstein pre-empted the intersection at which the accident occurred and whether either or both Lowenstein and Russell were negligent vel non. Our reading of the affidavit of Lowenstein and the deposition and affidavit of Russell leads us to the view that the issue of liability should not be disposed of on summary judgment. See, e. g., Holl v. Talcott, 191 So.2d 40 (Fla.1966).
The award of $4,500.89 entered in favor of Russell is vacated and damages will be awarded according to the rule of Hoffman v. Jones, 280 So.2d 431 (Fla.1973) following trial on the issue of liability.
REVERSED and REMANDED for a new trial on the issues of liability and damages.
BOARDMAN, C. J., GRIMES and OTT, JJ., concur.